Citation Nr: 1217901	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a higher initial rating for urticaria, also claimed as skin rash, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia that denied service connection for the claimed disabilities on appeal.  

The Veteran was afforded a May 2008 hearing before a Decision Review Officer at the RO and a January 2012 hearing before the undersigned Veterans Law Judge.  Both hearing transcripts are associated with the record.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue as a claim for entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD. 

In January 2010, the Board remanded the issues on appeal for additional development.   

In June 2011, the RO granted service connection for urticaria, claimed as a skin rash.  The Veteran filed a July 2011 notice of disagreement (NOD) to the initial rating assigned for this disability and a statement of the case has not been issued with respect to this issue.  It is included as part of the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran submitted a statement from his former spouse in January 2012, accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  The Board may consider it in the first instance.  38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional action is necessary before these issues are ready for appellate review. 

Regarding the issues of service connection for cervical spine and right shoulder disabilities, the nexus opinion given in the May 2007 VA examination is inadequate.  The Veteran reports having a continuity of symptomatology of neck and right shoulder pain beginning in service.  The examiner furnished a negative nexus opinion for these claimed disabilities based upon a lack of contemporaneous medical treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

An additional nexus opinion is necessary for the claimed cervical spine and right shoulder disabilities that does not reject the Veteran's reports of continuing symptoms based upon an absence of contemporaneous medical treatment.  See id.; Buchanan, supra.  

Regarding the issue of service connection for an acquired psychological disorder, the Board considers the March 2010 VA PTSD examination report to be inadequate.  The opinion is unclear as to whether the Veteran's psychological symptoms are attributable to PTSD relating to in-service stressors or to a longstanding personality disorder.  The examiner also does not consider whether the additional Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV) Axis I diagnoses of psychotic disorder or depressive disorder were related to service, nor does he provide a credibility analysis as to the occurrence of the personal assault stressor.  Clemons, supra.; 38 C.F.R. § 3.304(f)(5). 

Personnel records show that the Veteran had various disciplinary infractions throughout active service.  In the case of a claim for service connection for PTSD based on personal assault, evidence of behavior changes in response to the stressor can serve to provide the necessary credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5).  VA may submit all available evidence to an appropriately qualified medical provider for an opinion as to whether the assault occurred.  Id.; see also Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011) (a medical opinion can serve to provide credible supporting evidence of a personal assault).
  
Another VA examination is necessary to assist the Board in determining whether his reports of sexual assault during service are credible and whether he has any DSM-IV Axis I psychiatric diagnosis related to service, including credible reports of personal assault.   

In addition, the Veteran has not received specific notice for substantiating claims based upon personal assault.  VA will not deny a claim for service connection for PTSD based on personal assault without first informing the Veteran that he can provide evidence, other than service department records, to credibly support the claimed stressor.  38 C.F.R. § 3.304(f)(5).  The Veteran must be notified of the alternative information and evidence that may support his claim for a psychiatric disability based upon personal assault.  

At the January 2012 hearing, the Veteran also reported a non-personal assault stressor of witnessing a burn injury.  He reported witnessing a crewmate named Johnson being severely burned inside the USS Rowan engine room.  He believed the date of the accident was between January 1st and March 15th 1975.  In light of the additional details presented at the hearing, a deck log or accident report search is necessary to assist the Veteran as instructed below.  

Regarding a higher initial rating for urticaria, a statement of the case has not been issued in response the Veteran's July 2011 notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a statement of the case for entitlement to a higher initial rating for service connected urticaria.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Notify the Veteran of alternative means to substantiate his claim for a psychiatric disability based upon in-service personal assault.  Inform him that he may submit any records in his possession for consideration.  If the Veteran provides sufficient information to facilitate a records search, contact the identified custodians for the relevant records and document all correspondence, including negative replies with notice to the Veteran and his representative.  

3.  Contact the Joint Services Records Research Center (JSRRC) or appropriate custodian with access to deck logs or accident reports for the USS Rowan dated between January 1st and March 15th 1975.  Request any information from these records concerning an accident in the USS Rowan engine room involving burn injuries to a crewmember with the last name Johnson.  

If it is determined that the records are unavailable or further search efforts would be futile, issue a formal finding of unavailability detailing all custodians contacted and their responses.  Send notice to the Veteran and his representative.  

4.  Afford the Veteran a VA joint examination, to determine whether his cervical spine or right shoulder disorders are a result of any incident in service or began to manifest during service.  The claims file, this remand and any additional treatment records must be made available to the examiner for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  All indicated tests or studies deemed necessary for an accurate assessment should be done. 

The examiner is directed to the following: (1) service treatment records, dated in August 1974, showing that the Veteran sprained his neck while playing basketball; (2) service treatment records from March 1978, showing treatment for right shoulder and neck muscle spasms; and (3) Dr. J.K.'s reports that in-service trauma predisposed the Veteran to develop arthritis.    

The examiner should presume that the Veteran injured his right shoulder and neck during service when he was hit by a ship hatch door.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's right shoulder and neck disabilities are a result of his reported injury in service, to include his injuries sustained when being hit with a ship hatch or began to manifest during service or is etiologically related to the Veteran's active duty service in any way. 

The examiner should provide reasons for the opinions. 

The examiner is advised that the Veteran and his former spouse are competent to report injuries and symptoms and that their reports must be considered in rendering any opinion.

If the Veteran's reports are discounted, the examiner should provide reasons for doing so.

If the requested medical opinions cannot be given, the examiner should state the reason why and whether additional evidence would permit the necessary opinions to be rendered.

5.  After notifying the Veteran of the information and evidence available to substantiate a claim for PTSD based upon personal assault and completing search actions to verify the reported burn injury stressor, schedule the Veteran for a PTSD examination with an appropriately qualified mental healthcare provider. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should note whether the reported stressor of witnessing a burn injury to a crewmember aboard the USS Rowan has been verified.  If so, the examiner should consider the incident as a verified in-service stressor.  If not, the examiner should not consider the incident as a stressor occurring during service.  

The examiner must thoroughly review the record and interview the Veteran regarding the incidents of in-service personal assault and additional reported PTSD stressors.  He or she is directed to review all psychological examination reports.  

The examiner is asked to opine, after careful review of all evidence, whether the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner should provide an opinion as to whether the Veteran's reports of a personal assault are credible and provide a detailed explanation.  

If the examiner finds that there is credible evidence of a personal assault, he or she should provide an opinion as to whether the PTSD, in whole or part, is attributable to in-service personal assault, and whether there is evidence of behavior changes in response to the in-service assault. 

If the reported stressor of witnessing a burn injury is verified, the examiner should also provide an opinion as to whether the PTSD, in whole or part, is attributable to this verified stressor.  

The examiner is then asked to identify any additional current psychiatric diagnoses in accordance with the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  For each identified Axis I non-PTSD diagnosis, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) related to a verified in-service stressor, credible reports of personal assault and/or hazing, or is otherwise related to active service. 

The examiner must provide a detailed rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

6.  The agency of original jurisdiction should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



